Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (“Consulting Agreement”) is by and between Molex
Incorporated (“Molex”) and James E. Fleischhacker, an individual (“Consultant”).
Molex desires to retain Consultant as an independent contractor to perform
consulting services for Molex, and Consultant is willing to perform such
services, on the terms described below. Consultant’s execution of the Retirement
and Waiver and Release Agreement (the “Agreement”) is a condition precedent to
the effectiveness of this Consulting Agreement and this Consulting Agreement
shall be effective as of the eighth (8th) calendar day following the date on
which Consultant signs the Agreement and where Consultant has not timely revoked
it. In consideration of the mutual promises contained herein, the parties agree
as follows:

1. Services and Compensation. Effective January 1, 2013, Fleischhacker shall
become a consultant for Molex and shall perform consulting services for Molex
through December 31, 2013 (the “Consulting Period”).

(a) During the Consulting Period, Consultant will work two to three days a week
out of the Lisle, Illinois office. Molex will provide Consultant with a work
space, computer, mobile phone, administrative assistance and other resources as
may be needed to accomplish his assigned tasks. In addition, any documented
expenses Consultant may incur relating to the consulting position, including
travel expenses, will be reimbursed by Molex in accordance with Molex’s standard
policies and procedures and as approved by the Chief Operating Officer.

(b) During the Consulting Period, Consultant will receive a monthly consulting
fee of $10,000, paid ratably in accordance with the Lisle payroll cycle, subject
to all applicable tax withholdings. The Consulting Period may be extended upon
the mutual agreement of Consultant and the Chief Operating Officer of Molex. If
Consultant ceases to provide consulting services at any time during the
Consulting Period, Molex will cease, and have no obligation to continue paying,
the consulting fee.

2. Confidentiality.

(a) Confidential Information. The Consultant acknowledges that, during the
course of performing his Services hereunder, Molex will disclose information to
the Consultant relating to Molex’s business (including, but not limited to,
trade secrets, proprietary or competitively sensitive information, know-how,
sales reports, details of contracts, the identity of Molex’s or its affiliates’
customers, potential customers, suppliers, pricing and discount policies,
operational methods, market research, marketing plans and strategies,
promotional information, product development techniques or plans, business
acquisition plans, new personnel acquisition plans, financial information, data
relating to employees and consultants, intellectual property, methods of
manufacture, technical processes, designs and design projects, inventions and
research projects, computer software, private processes, presentation materials,
computer capabilities, reports, and other such information which is confidential
for the business of Molex or its affiliates) (collectively, “Confidential
Information”). Confidential Information also includes any information which
Molex or its affiliates has received from a third party which Molex is obligated
to treat as confidential or proprietary. The Consultant acknowledges that
Molex’s business is extremely competitive; dependent in part upon the
maintenance of secrecy, and that any disclosure of the Confidential Information
would result in serious harm to Molex.



--------------------------------------------------------------------------------

The term “Confidential Information” does not include any information that
Consultant can document (i) is or (through no improper action or inaction by
Consultant or any affiliate, agent, consultant or employee) becomes generally
known to the public, (ii) was rightfully disclosed to Consultant by a third
party without restriction, or (iii) is independently developed by Consultant
without use of Confidential Information of Molex or its affiliates.
Notwithstanding the foregoing, all Confidential Information developed by
Consultant for Molex or its affiliates during the Term (as defined below) of
this Consulting Agreement shall be assigned to Molex in connection with this
Consulting Agreement and shall be deemed Confidential Information of Molex and
exception (iii) above will not be applicable thereto.

(b) Nonuse and Nondisclosure. The Consultant agrees that the Confidential
Information will be used by the Consultant only in connection with consulting
activities on behalf of and for the benefit of Molex or an affiliate, and will
not be used in any way that is detrimental to Molex or an affiliate. The
Consultant further agrees (i) to hold the Confidential Information in strictest
confidence and to apply his best efforts to protect such Confidential
Information (including, without limitation, taking at least that level of
precaution Consultant employs with respect to his most confidential materials),
(ii) to maintain any such Confidential Information or any information derived
therefrom wholly separate from information provided to the Consultant by any
third party or belonging thereto, (iii) not to disclose, directly or indirectly,
any Confidential Information or any information derived therefrom to any third
person (except employees of or consultants to Molex, subject to the conditions
stated below), (iv) not to take any such Confidential Information into the
facilities of any third party, and (v) not to copy, engineer or reverse engineer
any such Confidential Information. Consultant shall notify Molex in writing
immediately upon the occurrence of any unauthorized release or other breach of
this Section 2 of which the Consultant is aware.

(c) Former Client Confidential Information. Consultant agrees that Consultant
will not, during the Term, improperly use or disclose any proprietary
information or trade secrets of any former or current employer of Consultant or
other person or entity with which Consultant has an agreement or duty to keep in
confidence. Unless provided to the Consultant by Molex or an affiliate for
purposes of performing Services, Consultant also agrees that Consultant will not
bring onto Molex’s premises any unpublished document or proprietary information
belonging to any former employer, person or entity unless consented to in
writing by such employer, person or entity. Notwithstanding, the last sentence
of this paragraph shall not apply to Molex’s or its affiliates’ unpublished
documents or proprietary information that Molex or an affiliate provides to the
Consultant for purposes of performing Services.

(d) Third Party Confidential Information. Consultant recognizes that Molex has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Molex’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that, during the term of this Consulting Agreement
and thereafter, Consultant owes Molex and such third parties a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Services for Molex or an affiliate consistent with
their respective agreements with such third party.

 

- 2 -



--------------------------------------------------------------------------------

(e) Return of Materials. Upon the termination of this Consulting Agreement, or
upon Molex’s earlier request, Consultant will deliver to Molex all property and
information of Molex, Company’s affiliates or their clients which came into his
possession or were developed by him in the course of his consulting with Molex,
including, but not limited to, project files, keys, reports, customer lists,
credit cards, computers, facsimile machines, office supplies, pagers, mobile
devices and printers.

3. Inventions.

(a) Disclosure of Inventions. Consultant will promptly disclose in writing to
Molex, or to any persons designated by Molex, all discoveries, inventions, and
improvements, including without limitation any designs, formulas, compounds,
structures, works of authorship, trade secrets, technology, computer programs,
ideas, processes, techniques, know-how and data, whether or not patentable or
copyrightable (collectively, “Inventions”), which Consultant, either alone or
jointly, makes, conceives of, or reduces to practice (i) in the course of or as
a result of performing the Services, (ii) through use of information disclosed
by Molex or an affiliate during the consulting relationship, whether or not such
information is Confidential Information, (iii) through funding provided by Molex
or an affiliate during the consulting relationship, and/or (iv) from use of
premises or materials owned, leased or contracted for by Molex or an affiliate
during the consulting relationship. Any Invention which Consultant is required
to disclose to Molex pursuant to the preceding sentence is hereinafter referred
to as a “Company Invention.” Consultant will not disclose Company Inventions to
any person outside Molex unless requested to do so by Molex.

(b) Ownership and Assignment of Inventions. Consultant agrees that all Company
Inventions shall be the sole property of Molex. Consultant agrees to assign and
hereby assigns to Molex all title, patents, patent rights, copyrights, mask work
rights, trade secret rights, and other intellectual property and rights anywhere
in the world in connection therewith (collectively, “Rights”) to any such
Company Inventions. Molex shall be the sole owner of all Rights in connection
therewith.

(c) Further Assurances; Powers of Attorney. Consultant agrees to perform, at
Company’s sole cost, during and after the Term, all acts reasonably deemed
necessary or desirable by Molex to permit and assist it in evidencing,
perfecting, obtaining, maintaining, defending and enforcing Rights and/or
Consultant’s assignment with respect to such Company Inventions in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. If, and then only to the
extent that, Company is unable after reasonable efforts to secure Consultant’s
signature on any document needed in connection with furthering the purposes of
this Section 3(c), Consultant hereby irrevocably designates and appoints Molex
and its duly authorized officers and agents, as Consultant’s agents and
attorneys-in-fact to act for and in behalf and instead of Consultant, to execute
and file any documents and to do all other lawfully permitted acts to further
the purposes of this Section 3(c) with the same legal force and effect as if
executed by Consultant.

 

- 3 -



--------------------------------------------------------------------------------

4. Conflicting Obligations.

(a) Conflicting Obligations. Consultant certifies that Consultant has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Consulting Agreement or that would preclude Consultant from
performing the Services or complying with the provisions of this Consulting
Agreement. Consultant will not enter into any such conflicting agreement during
the term of this Consulting Agreement. Consultant’s violation of this Section 4
will be considered a material breach under Section 7(a).

(b) Other Services. Consultant acknowledges and reaffirms his continuing
obligations under the Agreement. Consultant acknowledges that the obligations in
this Section 4 are ancillary to Consultant’s nondisclosure obligations under
Section 2.

5. Term.

(a) Term. The term of this Consulting Agreement will begin on January 1, 2013
and will continue for a period of one year through December 31, 2013. This
Consulting Agreement may be extended upon the mutual agreement of Consultant and
the Chief Operating Office of Molex.

(b) Termination. Either Consultant or Molex may terminate this Consulting
Agreement, with or without cause, on thirty (30) days’ written notice, by
providing the other with written notice of such termination.

(c) Survival. Upon such termination, all rights and duties of Molex and
Consultant toward each other under this Consulting Agreement shall cease except:

 

  (i) Molex will pay, within thirty (30) days after the effective date of
termination, all compensation owing to Consultant for Services completed and
accepted by Molex before the termination date and all related out-of-pocket
expenses, if any, incurred by Consultant in performing the Services and
submitted to Molex in accordance with Molex’s policies and in accordance with
the provisions of Section 1 of this Consulting Agreement;

 

  (ii) The obligations of Consultant set forth in Section 2 (Confidentiality),
Section 3 (Inventions), Section 6 (Independent Contractor; Benefits), Section 7
(Indemnification), and Section 8 (Arbitration and Equitable Relief) will survive
termination of this Consulting Agreement; and

 

  (iii) The obligations of Molex set forth in Section 7 (Indemnification) and
Section 8 (Arbitration and Equitable Relief) will survive the termination of
this Consulting Agreement.

 

- 4 -



--------------------------------------------------------------------------------

6. Independent Contractor; Benefits.

(a) Independent Contractor. It is the express intention of Molex and Consultant
that Consultant perform the Services as an independent contractor to Molex.
Nothing in this Consulting Agreement shall in any way be construed to appoint
Consultant as an agent or employee of Molex. Without limiting the generality of
the foregoing, Consultant is not authorized to bind Molex to any liability or
obligation or to represent that Consultant has any such authority. Consultant
agrees to furnish (or reimburse Molex for) all tools and materials necessary to
accomplish this Consulting Agreement.

(b) Benefits. Molex and Consultant agree that Consultant will receive no
Company-sponsored benefits from Molex pursuant to this Consulting Agreement. If
Consultant is reclassified by a state or federal agency or court as Company’s
employee, Consultant will become a reclassified employee and will receive no
benefits from Molex, except those mandated by state or federal law, even if by
the terms of Molex’s benefit plans or programs of Molex in effect at the time of
such reclassification, Consultant would otherwise be eligible for such benefits.

7. Indemnification.

(a) Consultant’s Indemnification. Consultant agrees to indemnify and hold
harmless Molex, its affiliates and their respective directors, officers and
employees from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, directly from or
in connection with (i) any negligent, reckless or intentionally wrongful act of
Consultant, (ii) a determination by a court or agency that the Consultant is not
an independent contractor, (iii) any breach by the Consultant of the covenants
contained in this Consulting Agreement, (iv) any failure of Consultant to
perform the Services in accordance with all applicable laws, rules and
regulations, or (v) any violation or claimed violation of a third party’s rights
resulting in whole or in part from Molex’s use of the work product of Consultant
under this Consulting Agreement.

(b) Company’s Indemnification. Molex agrees to indemnify and hold harmless
Consultant from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, arising directly
from or in connection with (i) any negligent, reckless or intentionally wrongful
act of Molex, its affiliates or their respective employees or agents (other than
Consultant), (ii) any breach by Molex, its affiliates or their employees or
agents of any of the covenants contained in this Consulting Agreement, or
(iii) any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Consultant’s use of the information or materials
received from Molex or an affiliate under this Consulting Agreement.

8. Arbitration and Equitable Relief.

(a) Arbitration. Consultant agrees that any and all controversies, claims or
disputes with anyone (including Molex, its affiliates and their respective
employees, officers, directors, shareholders or benefit plans of Molex, in its
capacity as such or otherwise) arising out of,

 

- 5 -



--------------------------------------------------------------------------------

relating to or resulting from Consultant’s performance of the Services under
this Consulting Agreement or the termination of this Consulting Agreement,
including any breach of this Consulting Agreement, shall be subject to binding
arbitration under the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (the “Rules”) and pursuant to Illinois law.
CONSULTANT AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL
BY JURY WITH RESPECT TO, ALL DISPUTES ARISING FROM OR RELATED TO THIS CONSULTING
AGREEMENT, INCLUDING, BUT NOT LIMITED TO: ANY STATUTORY CLAIMS UNDER STATE OR
FEDERAL LAW, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED, THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, AS AMENDED, THE OLDER WORKERS BENEFIT PROTECTION ACT,
AS AMENDED, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY
STATUTORY CLAIMS. Consultant understands that this Consulting Agreement to
arbitrate also applies to any disputes that Molex may have with Consultant.

(b) Procedure. Consultant agrees that any arbitration will be administered by
the American Arbitration Association (“AAA”), and that a neutral arbitrator will
be selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. Consultant agrees that the arbitrator will have the power
to decide any motions brought by any party to the arbitration, including
discovery motions, motions for summary judgment and/or adjudication and motions
to dismiss and demurrers, prior to any arbitration hearing. Consultant agrees
that the arbitrator will issue a written decision on the merits. Consultant also
agrees that the arbitrator will have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. Consultant agrees
that the arbitrator will administer and conduct any arbitration in a manner
consistent with the Rules.

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between Molex and Consultant.
Accordingly, except as provided for by the Rules, neither Molex nor Consultant
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding the foregoing, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require Molex to adopt a policy not otherwise
required by law which Molex has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Consultant agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of Section 2 (Confidentiality) or Section 3 (Conflicting
Obligations) of this Consulting Agreement. In the event either Molex or
Consultant seeks injunctive relief, the prevailing party will be entitled to
recover reasonable costs and attorneys’ fees.

(e) Voluntary Nature of Consulting Agreement. Consultant acknowledges and agrees
that Consultant is executing this Consulting Agreement voluntarily and without
any duress or undue influence by Molex or anyone else. Consultant further
acknowledges and agrees that Consultant has carefully read this Consulting
Agreement and has asked any questions needed to understand the terms,
consequences and binding effect of this Consulting Agreement and fully
understands it, including that Consultant is waiving his right to a jury trial.
Finally, Consultant agrees that Consultant has been provided an opportunity to
seek the advice of an attorney of his choice before signing this Consulting
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Governing Law. This Consulting Agreement shall be governed by the laws of
Illinois without regard to its conflicts of law rules.

(b) Assignability. Except as otherwise provided in this Consulting Agreement,
Consultant may not sell, assign or delegate any rights or obligations under this
Consulting Agreement.

(c) Entire Agreement. This Consulting Agreement and, to the extent applicable,
the Agreement (including its continuing obligations provisions), constitutes the
entire agreement between the parties with respect to the subject matter of this
Consulting Agreement and supersedes all prior written and oral agreements
between the parties regarding the subject matter of this Consulting Agreement.

(d) Headings. Headings are used in this Consulting Agreement for reference only
and shall not be considered when interpreting this Consulting Agreement.

(e) Notices. Any notice or other communication required or permitted by this
Consulting Agreement to be given to a party shall be in writing and shall be
deemed given if delivered personally or by commercial messenger or courier
service, or mailed by U.S. registered or certified mail (return receipt
requested), or sent via facsimile (with receipt of confirmation of complete
transmission) to the party at the party’s address or facsimile number written
below or at such other address or facsimile number as the party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three (3) business days after mailing in accordance with this
Section 8.

 

  (i) If to Molex, to:

Molex Incorporated

2222 Wellington Court

Lisle, IL 60532-1682

Attn: Senior Vice President of Human Resources

 

  (ii) If to Consultant, to the address for notice on the signature page to this
Consulting Agreement or, if no such address is provided, to the last address of
Consultant provided by Consultant to Molex.

(f) Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Consulting Agreement to enforce or interpret the
provisions of this Consulting Agreement, the prevailing party will be entitled
to reasonable attorneys’ fees, in addition to any other relief to which that
party may be entitled.

 

- 7 -



--------------------------------------------------------------------------------

(g) Severability. If any provision of this Consulting Agreement is found to be
illegal or unenforceable, the other provisions shall remain effective and
enforceable to the greatest extent permitted by law.

*         *        *

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

James E. Fleischhacker     Molex Incorporated

/s/ James E. Fleischhacker

   

/s/ Martin P. Slark

   

Martin P. Slark

Vice Chairman and Chief Executive Officer

Dated: February 22, 2012     Dated: February 22, 2012

 

- 8 -